DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 11/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.

Status of Claims
Claims 1-20 are currently pending in the application, of claims 16-20 are withdrawn from consideration. 
The merits of claims 1-15 are addressed below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first sidewall and second  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (U.S. Patent Application Publication 2017/0305249).
Regarding claim 1, Hara teaches a battery pack (7) (abstract) comprising:
a first battery array (i.e., plurality of battery modules) (9) (see figure 1 and 7) (abstract) (paragraph [0039]);
a second battery array (i.e., a plurality of battery modules) (9) adjacent to the first battery module (see figure 1 and 7) (abstract) (paragraph [0039]);
a crossmember (i.e., battery reinforcement member) (36) (paragraph [0052]) positioned between the first battery array (9) and the second battery array (9) (as shown in figure 7);
a support bracket (i.e., first intermediate crossmember) (15) (paragraph [0042]) connected to the crossmember (36) (as shown in figure 7);
wherein the first battery array (9) and the second battery array (9) are secured to the crossmember (36) (see figure 7) (paragraph [0063]).
	Regarding claim 2, Hara teaches a first flange (i.e., fixing plate) (28) of a first sidewall of the first battery array (9) is secured to the crossmember (36) by a first mechanical fastener (i.e., bold) (37) (paragraph [0052]) (see figure 7), and a second flange (i.e., fixing plate) (28) of a second sidewall of the second battery array (9) is secured to the crossmember (36) by a second mechanical fastener (i.e., bolt) (37) (paragraph [0052]) (see figure 7).
Regarding claim 3, Hara teaches the first and second mechanical fastener (37) are received through through-holes of an upper platform of the crossmember (36) (as shown in figure 7 below).

    PNG
    media_image1.png
    378
    516
    media_image1.png
    Greyscale

	Regarding claim 4, Hara teaches the support bracket (15) includes an anchoring arm (i.e., linear depression) (39) (paragraph [0054]) that is received through a through-hole (i.e., installation hole) (42) (paragraph [0056]) of an upper platform of the crossmember (36) (as shown in figure 7). 
	Regarding claim 8, Hara teaches the crossmember (36) includes a base, a stanchion that extends upwardly from the base, and an upper platform disposed at an opposite end of the stanchion from the base (as shown in figure 7 below).
	Regarding claim 9, Hara teaches a first base portion of the base is attached to a firs section of a tray (i.e., bottom) (8a) of an enclosure assembly (i.e., casing) (paragraph [0056]) of 
	Regarding claim 10, Hara teaches a hollow section is formed in the base of the station (as shown in figure 7 below).  

    PNG
    media_image2.png
    411
    878
    media_image2.png
    Greyscale

	Regarding claim 13, Hara teaches the upper platform includes a first platform portion that extends in a first direction laterally away from the stanchion and a second platform portion that extends in a second, opposite direction laterally away from the stanchion (as shown in figure 7 below).
Regarding claim 14, Hara teaches the crossmember (36)  and the support bracket (15) form an assembly (as shown in figure 7), and the assembly further comprises an isolator mount (i.e., lid) (30) attached to the crossmember (36) (see figure 6-7) (paragraph [0053]).

    PNG
    media_image3.png
    411
    878
    media_image3.png
    Greyscale
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Application Publication 2017/0305249).
Regarding claim 5, Hara teaches the battery pack as described above in claim 1 and 4. Hara does not explicitly articulate the particulars of the anchoring arm (39) welded to a stanchion of the crossmember (36). However, Hara teaches the anchoring arm (39) and the crossmember (36) which includes a stanchion are fixed to one another by a bolt (45) and a welded nut (44) welded on the anchoring arm (39) and through-hole (43). As such, it appears that all the components are integrated in order to enhance rigidity to the battery pack or mounting structure (paragraph [0015]). The particular arrangement where the anchoring arm (39) is welded to the stanchion of the crossmember (36) appears to be an obvious matter of design choice. A skilled artisan could appreciate also welding the anchoring arm (39) to the 
Regarding claim 6, Hara teaches the battery pack as described above in claim 1. Further, in a different embodiment, Hara teaches the support bracket supports a second tier structure above the first and second battery array (as shown in figure 9 below). While the particulars of the second tier structure being secured to the support bracket by a mechanical fastener is not explicitly articulated, Hara teaches the support bracket being integral with the second tier structure and secured by a mechanical fastener (i.e., bolt) (45) (paragraph [0058]). Technically, the second tier structure is secured to support bracket by a mechanical fastener as the latter is integral with the second tier structure. It appears that the claimed configuration can be recognized by a person having ordinary skill in the art as an obvious matter of design choice considering elements such as enhanced rigidity (as recognized by Hara in paragraph [0015]). A skilled artisan could appreciate securing the second tier structure to the support bracket by a mechanical fastener in order to increase rigidity and provide additional support to the battery structure.     

    PNG
    media_image4.png
    388
    732
    media_image4.png
    Greyscale

Regarding claim 7, Hara teaches the mechanical fastener (45) is received within a hole formed in a platform of the support bracket (15) (as shown in figure 7 above) (paragraph [0058]).
Regarding claims 11-12, Hara teaches the battery pack as described above in claim 1 and 8. Hara does not explicitly articulate the particulars of the first and second thickness of the stanchion and the third thickness of the upper platform. However, Hara teaches the battery pack may include a cell stack formed of a plurality of single cells (paragraph [0007]) or a different configuration where the capacity of the cell stack is increased (paragraph [0011]). As such, scaling up and down the components (i.e., the stanchion, the upper platform) to form a desired thickness or shape to support the battery cells and achieve a desired capacity would be obvious to a person with ordinary skill in the art absent evidence that a particular thickness is critical. See In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Application Publication 2017/0305249) as applied to claim 1 and 14 above, and further, in view of Shaffer, II et al. (U.S. Patent Application Publication 2016/0197373). 
Regarding claim 15, Hara teaches the battery pack as described above in claim 1 and 14 to include the isolator mount. 
Hara does not teach the particulars of the isolator mount to include an elastomeric bushing.
Shaffer, also directed to a battery pack (i.e., battery assembly) (title) (abstract), teaches bushings are bonded to battery plates and/or separators to form seals at junctions (paragraph [0030]) and are generally elastomeric (paragraph [0043]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723